Citation Nr: 1036382	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  08-33 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for psychiatric disability, 
claimed as depression.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for left hip disability.

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for right hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to January 
1983.    

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in March 2007, as 
readjudicated in September 2007 after the receipt of new and 
material evidence during the pendency of the appeal period, by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston, Salem, North Carolina.

The Veteran provided testimony at a July 2010 hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is associated with the claims file.

The claim for service connection for depression has been 
recharacterized by the Board as indicated on the title page of 
this decision light of the Court's holding in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service 
connection for psychiatric disability who has no special medical 
expertise is not competent to provide diagnosis requiring 
application of medical expertise to facts such as claimant's 
description of history and symptoms; VA should construe claim for 
service connection based on reasonable expectations of non-expert 
claimant).  

In this decision, the Board reopens the Veteran's claims for 
service connection for left hip and right hip disability based on 
the receipt of new and material evidence.

The issues of entitlement to service connection for psychiatric 
disability, left hip disability and right hip disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Since the December 2003 unappealed RO denial of the claims for 
service connection for left and right hip disability, evidence 
was received that was not previously submitted to agency 
decisionmakers, which, when considered with previous evidence of 
record, relates to unestablished facts necessary to substantiate 
the claims; this evidence raises a reasonable possibility of 
substantiating the claims.


CONCLUSIONS OF LAW

1.  Evidence received since the December 2003 RO rating decision 
that denied service connection for left hip disability, which was 
the last final denial with respect to this issue, is new and 
material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2009).

2.  Evidence received since the December 2003 RO rating decision 
that denied service connection for right hip disability, which 
was the last final denial with §§ respect to this issue, is new 
and material; the claim is reopened.  38 U.S.C.A. 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board finds that new and material evidence 
has been received to reopen the Veteran's claims of service 
connection for left and right hip disability and remands them for 
further development.  As such, no discussion of VA's duties to 
notify or assist is necessary.  

The RO denied entitlement to service connection for right and 
left hip disability in December 2003.  In the same rating 
decision the RO denied an increased rating for low back 
disability, denied service connection for right shoulder 
disability, degenerative disc disease of the cervical spine, and 
left knee disability, and denied a total disability rating based 
on individual unemployability due to service-connected disability 
(TDIU).

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes final 
and is generally not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.  

The Veteran wrote in May 2004 that he wished to appeal the 
"findings of board," and in that statement made reference to 
his left hip, back, gluteus maximus area, and problems standing.   
In November 2004, the RO sent the Veteran a letter informing him 
that he had not submitted a valid notice of disagreement, for the 
reason that he had not indicated the specific determinations with 
which he disagreed, and provided him an opportunity to clarify 
the determinations with which he disagreed.  He was also provided 
his appellate rights with respect to the determination that he 
had not submitted a notice of disagreement.  The Veteran did not 
respond to the November 2004 RO letter.  The Board therefore 
finds that a timely notice of disagreement was not received with 
respect to those parts of the December 2003 RO rating decision 
that denied entitlement to service connection for left and right 
hip disability.  Accordingly, the December 2003 RO rating 
decision is final with respect to the denial of claims for 
service connection for left and right hip disability.  These 
claims are to be reopened if new and material evidence is 
received.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

If new and material evidence has been received with respect to a 
claim which has become final, then the claim is reopened and 
decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.
	
The Veteran contends that he has bilateral hip disability that is 
caused or aggravated by service-connected low back disability, 
currently evaluated as 40 percent disabling.  The December 2003 
RO rating decision that denied the Veteran's claims was based on 
part on a finding that the medical evidence showed that the 
Veteran's gait was normal and that no disability of the left or 
right hip was shown.  

Since the time of the December 2003 RO rating decision, the 
Veteran was afforded a VA examination of his service-connected 
back disability in January 2007, at which he was found to have 
radiating pain to both hips, and to have an antalgic gait.  This 
is new evidence that relates to whether the Veteran has 
disability of the left and right hips and whether he has an 
altered gait that may plausibly be related to current left and 
right hip disability.  In this manner, the newly received 
evidence relates to unestablished facts necessary to substantiate 
the Veteran's claims for service connection for left and right 
hip disability, and raises a reasonable possibility of 
substantiating these claims.  Accordingly, the Board finds that 
new and material evidence has been received and reopening of the 
claims is warranted. 


ORDER

New and material evidence having been received, the claim for 
service connection for left hip disability is reopened.

New and material evidence having been received, the claim for 
service connection for right hip disability is reopened.


REMAND

As discussed above, at a January 2007 VA examination for the 
purpose of determining the severity of the Veteran's service-
connected traumatic arthritis of the thoracolumbar spine, the 
Veteran was found to have an antalgic gait and radiating pain to 
both hips, among other symptoms.  The diagnoses included 
degenerative disc disease of the thoracolumbar spine and 
lumbosacral spine.

At times it has been overlooked by VA examiners and adjudicators 
that VA X-rays during VA treatment are reported to have shown 
arthritis of the left hip in March 1999 and March 2003.  The 
corresponding records of VA X-ray and treatment in March 1999, as 
referenced in the March 2003 VA X-ray report, should be obtained.  

Additionally, there are of record diagnoses of left leg sciatica, 
such as in a private report of emergency room treatment in 
December 2005. 

The Board has considered whether the Veteran's diagnosed 
degenerative disc disease of the lumbar spine is to be considered 
part and parcel of his service-connected traumatic arthritis of 
the thoracolumbar spine.  On this point, the Board notes that the 
RO, in a statement of the case dated in January 2009, answered 
this question in the affirmative, insofar as it recharacterized 
the Veteran's service-connected low back disability as traumatic 
arthritis and degenerative disc disease of the thoracolumbar 
spine, rather than traumatic arthritis of the thoracolumbar spine 
only.  The Board will therefore recognize that entitlement to 
service connection for degenerative disc disease as well as 
traumatic arthritis of the thoracolumbar spine has been awarded.

The Board finds that an examination is required to determine 
whether the symptoms of pain in the hips found to exist at the 
January 2007 VA examination are the result of a current left or 
right hip disability, and, if so, whether such disability is 
caused or aggravated by the Veteran's service-connected 
degenerative disc disease and traumatic arthritis of the 
thoracolumbar spine.  

Additionally an examination is required to determine whether the 
Veteran's left and right hip symptomatology is in part or in 
whole attributable to his service-connected degenerative disc 
disease and arthritis of the thoracolumbar spine, and, if so, 
whether the Veteran is entitled to a higher rating for his low 
back disability with consideration of the rating codes for 
resultant disability such as radiculopathy, radiating pain to the 
hips, or other symptoms of intervertebral disc syndrome.

Therefore, the RO should schedule a VA examination and opinion to 
determine whether the Veteran has disability of the left and 
right hips that is caused or aggravated by his service-connected 
low back disability, and whether the Veteran has service-
connected disability of the low back that affects use of the left 
and right hips.  See 38 U.S.C.A. § 5103A(d); Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991).  

Because these matters are inter-related, and must be considered 
in order to fairly adjudicate the Veteran's claims as presented 
at his July 2010 Board hearing, the Board finds that the matter 
of entitlement to a higher rating for service-connected 
degenerative disc disease and traumatic arthritis of the 
lumbosacral spine is inextricably intertwined with his claims for 
service connection for left and right hip disability.  
Accordingly, adjudication of these additional matters must be 
accomplished in connection with the current appeal.  See Tyrues 
v. Shinseki, 23 Vet. App. 166, 178 (2009) (generally, if matter 
on appeal is inextricably intertwined with an issue or claim 
still pending before VA, for reasons of judicial economy or on 
prudential grounds the claims will be remanded for further 
adjudication, as appropriate, with the other 'inextricably 
intertwined' matters to be adjudicated below).  

The Board acknowledges that a statement of the case on the matter 
of a rating in excess of 40 percent for traumatic arthritis and 
degenerative disc disease of the thoracolumbar spine was issued, 
and the Veteran did not perfect his appeal as to this 
determination; however, the Veteran's testimony at his July 2010 
Board hearing gives rise to a new claim for a higher rating for 
his service-connected degenerative disc disease and traumatic 
arthritis of the thoracolumbar spine.
 
The Veteran should further be provided a VA examination for the 
purpose of determining whether his service-connected low back 
disability causes or aggravates his nonservice-connected 
depression or other psychiatric disability, as he is currently 
diagnosed with depression and he is competent to observe that his 
service-connected low back disability may contribute to his 
symptoms of depression.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

At his July 2010 Board hearing the Veteran described receiving 
continuing psychiatric treatment for depression and VA treatment 
for left and right hip disabilities.  The relevant records of 
ongoing treatment should be obtained and associated with the 
claims file.  See 38 U.S.C.A. § 5103A(a)-(c); 38 C.F.R. § 
3.159(c)(1)-(3); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Documentation associated with the claims file in March 2008 
appears to indicate that the Veteran was denied Social Security 
Administration (SSA) disability benefits.  As the Veteran and 
private medical evidence has indicated that the Veteran is not 
able to work because of his depression, any medical records in 
the possession of SSA may relate to a condition for which the 
Veteran seeks service connection.  Accordingly, the records from 
the SSA should be sought.  See Golz v. Shinseki, 530 F.3d 1317 
(Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all records 
of VA and non-VA health care providers who have 
treated his left hip, right hip, low back, and 
psychiatric disabilities.  

The records sought must include recent records 
of private treatment for psychiatric disability 
and recent records of VA treatment for left and 
right hip and low back disability.

The records sought should additionally include 
the March 1999 VA X-ray report indicating the 
Veteran to have arthritis of the left hip, as 
referenced in the March 2003 VA X-ray report, 
and any corresponding records of treatment 
during the March 1999 time frame for left hip 
disability.

After obtaining any appropriate authorizations 
for release of medical information, the RO 
should obtain records from each health care 
provider the Veteran identifies that have not 
been previously obtained.  

The Veteran should also be advised that with 
respect to private medical evidence he may 
alternatively obtain the records on his own and 
submit them to the RO/AMC.

2.  Contact the Social Security Administration 
(SSA) and obtain and associate with the claims 
file copies of the Veteran's records regarding 
SSA benefits, including any SSA administrative 
decisions (favorable or unfavorable) and the 
medical records upon which the decisions were 
based.  

3.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility for the Veteran 
to be afforded an examination with an 
appropriate clinician for the purpose of 
determining whether it is at least as likely as 
not that the Veteran has current left or right 
hip disability that began during service or is 
related to some incident of service.  

The RO should send the claims file to the 
examiner for review, and the clinician should 
indicate that the claims file was reviewed, to 
include March 1999 and March 2003 VA X-ray 
reports that indicate that the Veteran has 
arthritis of the left hip, and a December 2005 
private hospital report indicating that the 
Veteran had symptoms of and was diagnosed with 
sciatica into the left leg.

For each disability of the hips found, such as, 
for example, arthritis of the left hip, if 
found, the examiner should provide an opinion 
as to whether it is at least as likely as not 
that the condition began during service or 
within one year of discharge from service, or 
is caused or aggravated (a chronic worsening of 
an underlying condition as opposed to a 
temporary flare-up of symptoms) by service-
connected degenerative disc disease and 
traumatic arthritis of the thoracolumbar spine.  
This should include consideration as to whether 
the Veteran has an antalgic gait due to 
service-connected degenerative disc disease and 
traumatic arthritis of the thoracolumbar spine, 
and if so, whether any diagnosed disability of 
the left or right hip is caused or aggravated 
by the antalgic gait.

The examiner must further opine whether the 
Veteran has disability attributable to service-
connected degenerative disc disease and 
traumatic arthritis of the lumbar spine (such 
as, for example, pain radiating into the hips 
or sciatica into the left leg) that results in 
functional impairment of the hips, and if so, 
should set forth in detail the nature and 
extent of any such functional impairment of the 
hips.

The examiner should report range of motion 
findings in degrees and in relation to normal 
range of motion, and should describe any pain, 
weakened movement, excess fatigability, and 
incoordination present.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional degrees 
of limited motion of the Veteran's back.  

The examiner is requested to provide a 
complete rationale for his or her opinions, 
as a matter of medical probability, based on 
his or her clinical experience, medical 
expertise, and established medical principles.  

4.  The Veteran should also be provided a VA 
psychiatric examination for the purpose of 
determining whether it is at least as likely 
as not that the Veteran's current depression 
or other psychiatric impairment began during 
service, is related to any incident of 
service, or is caused or aggravated by 
service-connected degenerative disc disease 
and traumatic arthritis of the thoracolumbar 
spine.

The RO should send the claims file to the 
examiner for review, and the clinician should 
indicate that the claims file was reviewed.

The examiner is requested to provide a 
complete rationale for his or her opinions, 
as a matter of medical probability, based on 
his or her clinical experience, medical 
expertise, and established medical principles.  

5.  The RO must adjudicate the matter of 
whether the Veteran has disability of the left 
and right hips caused by pain radiating to the 
hips due to service-connected degenerative 
disc disease and traumatic arthritis of the 
thoracolumbar spine, and whether the Veteran 
has radiculopathy/sciatica into the left leg.  
This should be developed and adjudicated as a 
claim for an increased rating for degenerative 
disc disease and traumatic arthritis of the 
thoracolumbar spine, as raised at the 
Veteran's July 2010 Board hearing.  

6.  Readjudicate the issues on appeal-service 
connection for left hip disability, right hip 
disability, and psychiatric disability, 
claimed as depression--to include as secondary 
to degenerative disc disease and traumatic 
arthritis of the thoracolumbar spine.  If any 
benefit sought remains denied the Veteran and 
his representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran until 
he is otherwise notified by the RO/AMC.  By this action, the 
Board intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


